Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 04/26/2019:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claim 1 recites the limitation/feature: “a gauge wheel rotatably coupled to the frame and actuatable to adjust a penetration depth of the disc opener,” which is unclear to understand what this is for, OR how the claimed “adjustment of penetration depth of the disc opener gauge by actuation of the wheel rotatably coupled to the frame” is tied or related to the claimed “obtaining/receiving parameter/amount of wear on disc opener” and “determining a status of wear on disc opener based on the obtained/received parameter/amount of wear on disc opener,” which renders the claim indefinite. It is also unclear to understand what the claimed “adjustment of a penetration depth of the disc opener” is for, which also renders the claim indefinite. Clarification is required.
	For the purpose of this examination, and in view of the specification, fig. 1-4, Para [0048], as published, it will be interpreted that claim 1 is directed to  “actuation of gauge wheel in order to adjust the gauge wheel position to increase penetration depth of disc opener 34 to account for amount of wear that has been detected, when controller 152 determines that the disc opener 34 has worn a sufficient amount to justify the execution of an associated control action.” 
1.1.2	Claim 1 recites the limitation "the wear on the associated disc opener" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.3	Claim 3 recites the limitation "the respective disc opener" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.4	Claim 5 recites the limitation " the gauge wheel [associated with the one or more of the plurality of row units]" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.5	Claim 7 recites the limitation " the wear [on the second disc opener of a respective row unit]" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.6	Claims 2-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
1.1.7	Claim 8 recites the limitation "the ground" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.8	Claim 15 recites the limitation/feature: “controller being configured to actuate the gauge wheel based at least in part on the determined status of the wear on the disc opener,” which is unclear to understand what this is for, which renders the claim indefinite. Clarification is required.
	For the purpose of this examination, and in view of the specification, fig. 1-4, Para [0048], as published, it will be interpreted that claim 15 is directed to  “actuation of gauge wheel in order to adjust the gauge wheel position to increase penetration depth of disc opener 34 to account for amount of wear that has been detected, when controller 152 determines that the disc opener 34 has worn a sufficient amount to justify the execution of an associated control action.”
1.1.9	Claims 9-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 8, and for failing to cure the deficiencies listed above.
1.1.10	Claim 16 recites the limitation "the ground" in the claim preamble. There is insufficient antecedent basis for this limitation in the claim.
1.1.11	Claim 18 recites the limitation/feature: “adjusting the operation of the agricultural implement comprises changing a position of a gauge wheel to adjust a penetration depth of the ground engaging tool,” which is unclear to understand what this is for, OR how the claimed “adjustment of the operation of the agricultural implement that comprises changing a position of a gauge wheel to adjust a penetration depth of the ground engaging tool” is tied or related to the claimed “monitoring and/or determining wear on ground engaging tool,” claimed in independent claim 16 that claim 18 depends on” which renders the claim indefinite. It is also unclear to understand what the claimed “adjustment of a penetration depth of the ground engaging tool” is for, which also renders the claim indefinite. Clarification is required.
	For the purpose of this examination, and in view of the specification, fig. 1-4, Para [0048], as published, it will be interpreted that claim 18, similar to claims 1 and 8, is directed to  “actuation of gauge wheel in order to adjust the gauge wheel position to increase penetration depth of disc opener 34 to account for amount of wear that has been detected, when controller 152 determines that the disc opener 34 has worn a sufficient amount to justify the execution of an associated control action.” 
1.1.12	Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 16, and for failing to cure the deficiencies listed above.


Claim Rejections - 35 USC§ 101
1. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition 
of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
conditions and requirements of this title.

1.1 	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter, to a judicial exception (i.e., mental process, concepts performed in the human mind (including an observation, evaluation, judgment, opinion) without significantly more.
1.1.1 	Claims 1, 8 and 16, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is directed to an abstract idea, which is a judicial exception, the abstract idea being that of “obtaining/receiving a first set of data (e.g., parameter/amount of wear on disc opener)” and “determining a second set of data (e.g., a status of wear on disc opener) based on the obtained/received first set of data,” which is an abstract idea that falls within the grouping(s) of mental processes … distilled from case law, because these determinations, concepts, activities can be performed in the human mind as judgments. The claim recites an abstract idea in the form of a mental process. These activities, such as “obtaining/receiving a first set of data (e.g., parameter/amount of wear on disc opener)” and “determining a second set of data (e.g., a status of wear on disc opener) based on the obtained/received first set of data,” are simple steps that can be practically performed in the human mind as a reproduction of observed and gathered data/information. 
Additionally, the abstract idea is not integrated into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (other) machine, transformation, improvement to an existing technological process, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims. Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., computer(s)/computing device(s)/controller(s), etc.) and are used e.g., for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine (and conventional) in any computer implementation of the idea. 
Even though independent claim 1 recites the limitation/feature: “a gauge wheel rotatably coupled to the frame and actuatable to adjust a penetration depth of the disc opener,” it is unclear whether this is considered as a practical application or not, because it is unclear to understand how the claimed “adjustment of penetration depth of the disc opener gauge by actuation of the wheel rotatably coupled to the frame” is tied or related to the claimed “obtaining/receiving a first set of data (e.g., parameter/amount of wear on disc opener)” and “determining a second set of data (e.g., a status of wear on disc opener) based on the obtained/received first set of data.” Clarification is required. 
Moreover, limiting the use of the idea to a particular technological environment (e.g., determine a status of wear on associated disc opener of one or more of plurality of row units based on sensor data received from sensor) is not enough to transform the abstract idea into a patent- eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. 
In addition, the respective dependent claims 2-7, 9-15 and 17-20 do not further limit claims 1, 8 and 16 such as to transform the claimed invention into more than an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 20200114843A1) in view of RAHE (DE 102017127648B3), and further in view of Harmon (US 20200308810A1).
As per claim 1, Foster discloses through the invention (see entire document) an agricultural implement (see entire document, particularly fig. 1-3, Para [0011-0012, 0023-0039, 0042-0045, 0054-056, 0062, 0065] – teaching detecting a damage condition associated with any suitable agricultural machine, including any suitable agricultural vehicle (e.g., harvester), and/or any suitable type of agricultural implement, such as such as a seeder, planter, fertilizer. etc.), comprising: 
a toolbar (see entire document, particularly fig. 1-2 – teaching  various ground-engaging tools 46, 50, 52, 54, carriage frame assembly 30 that includes aft extending carrier frame members 36, central and forward frames 40, 42, aft frame 44); 
a plurality of row units configured to be supported by the toolbar, each row unit of the plurality of row units (see entire document, particularly fig. 1-2 – teaching  various ground-engaging tools 46, 50, 52, 54, carriage frame assembly 30 that includes aft extending carrier frame members 36, central and forward frames 40, 42, aft frame 44) comprising: 
a frame (see entire document, particularly fig. 1-2 – teaching central and forward frames 40, 42, aft frame 44); 
a disc opener rotatably supported relative to the frame (see entire document, particularly fig. 1-2 – teaching disk blades 50 tilling the soil); 
a gauge wheel rotatably coupled to the frame and actuatable to adjust a penetration depth of the disc opener (see entire document, particularly fig. 1-3, Para [0030] – teaching tillage implement 12 that includes any number of suitable actuators (e.g., hydraulic cylinders) for adjusting the relative positioning, penetration depth, and/or up/down force associated with the various ground-engaging tools 46, 50, 52, 54; the tillage implement 12 that includes one or more first actuators 56 coupled to the central frame 40 for raising or lowering the central frame 40 relative to the ground, thereby allowing the penetration depth and/or the down pressure of the shanks 46 to be adjusted; the tillage implement 12 that includes one or more second actuators 58 coupled to the disk forward frame 42 to adjust the penetration depth and/or the down pressure of the disk blades 50 (also referred to herein interchangeably as the front disk gangs); the tillage implement 12 that may include one or more third actuators 60 coupled to the aft frame 44 to allow the aft flame 44 to be moved relative to the central frame 40, thereby allowing the relevant operating parameters of the ground-engaging tools 52, 54 supported by the aft frame 44 (e.g., the down pressure and/or the penetration depth). 
Foster does not explicitly disclose through the invention, or is missing a sensor supported relative to the disc opener, the sensor configured to detect a parameter indicative of wear on the disc opener; a controller communicatively coupled to the sensor of one or more of the plurality of row units, the controller configured to determine a status of the wear on the associated disc opener of the one or more of the plurality of row units based on sensor data received from the sensor.
However, RAHE, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 1-4, in numerous paragraphs on various pages, particularly in 8th paragraph on page 6 of 18, agricultural machine 2 with agricultural tractor 1 operated according to the following process steps: detecting wear levels of discs (work items 6) with help of the sensor arrangement 8; comparing the detected actual values with limits the degree of wear of the respective the discs (working element 6) concerning by means of the processing means 4; storing the result in one of the processing device 4 associated memory; calculating the at least expected end of life of the reviewed discs (work items 6); forwarding of information to display and / or operating device 3; outputting a signal upon reaching a limit and / or display of information and / or enabling the user input to initiate the change process of the checked discs (work items 6).
Harmon, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in fig. 1-8, in numerous paragraphs, particularly in abstract, a system for monitoring wear of shank attachment members of an agricultural implement that includes a shank extending between a proximal end and a distal end, the proximal end configured to be pivotally coupled to a portion of the agricultural implement, a shank attachment member coupled to the distal end of the shank, a non-contact sensor positioned remote to the shank attachment member, the non-contact sensor configured to detect a parameter indicative of wear of the shank attachment member, and a controller communicatively coupled to the non-contact sensor; the controller configured to determine a status of the wear of the shank attachment member based on sensor data received from the non-contact sensor while the shank attachment member is above ground; in Para [0024] – teaching shank assemblies 100 positioned to till a field at a depth 24 below the field or ground surface 26A, with the depth 24 of the tillage points 104 being adjustable by raising or lowering the shank assemblies 100 and/or the portions of the frame 14 relative to the field; the depth 24 adjusted, as desired, based on local farming practices and/or field conditions; in Para [0057] – teaching controller 152 configured to directly or indirectly control the operation of one or more components of the implement 10, such as by controlling the actuation of one or more of the frame actuators 14A to move the implement frame 14 between its raised and lowered positions; when it is desired to perform a tillage operation within the field, the controller 152 configured to control the frame actuators 14A such that the frame 14 is moved to its lowered position (FIG. 2) at which the tillage points 104 are located below the ground surface 26A and, thus, penetrate through the ground 26 as the implement 10 is moved across the field.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Foster by incorporating, applying and utilizing the above steps, technique and features as taught by RAHE, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide seed drill  with a measuring device, wherein the drill is set up by means of the measuring device to compensate for the wear of the coulters in order to keep the optimum sowing depth as constant as possible during the application of seed to achieve the best possible result (see entire RAHE document, particularly 1st paragraph on page 2 of 18); and  
by incorporating, applying and utilizing the above steps, technique and features as taught by Harmon, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance agricultural implement wear monitoring system, detecting a parameter indicative of wear (see entire Harmon document, particularly Para [0006-0007]).

As per claim 2, Foster does not explicitly disclose through the invention, or is missing a vision based sensor.
	However, Harmon, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in fig. 3-4, Para [0040], wear sensor 200 that corresponds to a vision-based sensor, such as a LIDAR device, a camera (e.g., a stereo camera), and/or the like, that is configured to capture vision-based data associated with the amount of wear occurring on the point 104 (e.g., by detecting the current distance 204 defined between the sensor 200 and the outer surface 104A of the point 104).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Foster by incorporating, applying and utilizing the above steps, technique and features as taught by Harmon, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance agricultural implement wear monitoring system, detecting a parameter indicative of wear (see entire Harmon document, particularly Para [0006-0007]).

As per claim 3, Foster does not explicitly disclose through the invention, or is missing each sensor configured to detect a distance between the sensor and an outer surface of the respective disc opener of each of the plurality of row units, with changes in the detected distance being indicative of the wear on the respective disc opener.
However, Harmon, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in fig. 3-4, Para [0040], wear sensor 200 that corresponds to a vision-based sensor, such as a LIDAR device, a camera (e.g., a stereo camera), and/or the like, that is configured to capture vision-based data associated with the amount of wear occurring on the point 104 (e.g., by detecting the current distance 204 defined between the sensor 200 and the outer surface 104A of the point 104).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Foster by incorporating, applying and utilizing the above steps, technique and features as taught by Harmon, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance agricultural implement wear monitoring system, detecting a parameter indicative of wear (see entire Harmon document, particularly Para [0006-0007]).

As per claim 4, Foster further discloses through the invention (see entire document), disc openers (see entire document, particularly in  fig. 1-2 – teaching disk blades 50 tilling the soil). 
Foster does not explicitly disclose through the invention, or is missing outer surface that defines an outer diameter of the disc opener, the changes in the detected distance being indicative of changes in the outer diameter of the disc opener.  
However, RAHE, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 1-4, in numerous paragraphs on various pages, particularly in 4th paragraph on page 4 of 8, work item 6 in this variant as a jagged disc 6D; the disc 6D points in the area of the teeth 9 an outer diameter D, wherein the disc 6D for soil tillage, at least with the area of the tines 9 dips into the ground; the wear of the disc 6D that leads to a steady reduction in the diameter; in 8th paragraph on page 6 of 18 – teaching agricultural machine 2 with agricultural tractor 1 operated according to the following process steps: detecting wear levels of discs (work items 6) with help of the sensor arrangement 8; comparing the detected actual values with limits the degree of wear of the respective the discs (working element 6) concerning by means of the processing means 4; storing the result in one of the processing device 4 associated memory; calculating the at least expected end of life of the reviewed discs (work items 6); forwarding of information to display and / or operating device 3; outputting a signal upon reaching a limit and / or display of information and / or enabling the user input to initiate the change process of the checked discs (work items 6).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Foster by incorporating, applying and utilizing the above steps, technique and features as taught by RAHE, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide seed drill  with a measuring device, wherein the drill is set up by means of the measuring device to compensate for the wear of the coulters in order to keep the optimum sowing depth as constant as possible during the application of seed to achieve the best possible result (see entire RAHE document, particularly 1st paragraph on page 2 of 18).  

As per claim 5, Foster does not explicitly disclose through the invention, or is missing controller further configured to actuate the gauge wheel associated with the one or more of the plurality of row units based at least in part on the determined status of the wear on the disc opener of the one or more of the plurality of row units.
However, RAHE, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 1-4, in numerous paragraphs on various pages, particularly in 8th paragraph on page 6 of 18, agricultural machine 2 with agricultural tractor 1 operated according to the following process steps: detecting wear levels of discs (work items 6) with help of the sensor arrangement 8; comparing the detected actual values with limits the degree of wear of the respective the discs (working element 6) concerning by means of the processing means 4; storing the result in one of the processing device 4 associated memory; calculating the at least expected end of life of the reviewed discs (work items 6); forwarding of information to display and / or operating device 3; outputting a signal upon reaching a limit and / or display of information and / or enabling the user input to initiate the change process of the checked discs (work items 6).
Harmon, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in fig. 1-8, in numerous paragraphs, particularly in abstract, a system for monitoring wear of shank attachment members of an agricultural implement that includes a shank extending between a proximal end and a distal end, the proximal end configured to be pivotally coupled to a portion of the agricultural implement, a shank attachment member coupled to the distal end of the shank, a non-contact sensor positioned remote to the shank attachment member, the non-contact sensor configured to detect a parameter indicative of wear of the shank attachment member, and a controller communicatively coupled to the non-contact sensor; the controller configured to determine a status of the wear of the shank attachment member based on sensor data received from the non-contact sensor while the shank attachment member is above ground; in Para [0024] – teaching shank assemblies 100 positioned to till a field at a depth 24 below the field or ground surface 26A, with the depth 24 of the tillage points 104 being adjustable by raising or lowering the shank assemblies 100 and/or the portions of the frame 14 relative to the field; the depth 24 adjusted, as desired, based on local farming practices and/or field conditions; in Para [0057] – teaching controller 152 configured to directly or indirectly control the operation of one or more components of the implement 10, such as by controlling the actuation of one or more of the frame actuators 14A to move the implement frame 14 between its raised and lowered positions; when it is desired to perform a tillage operation within the field, the controller 152 configured to control the frame actuators 14A such that the frame 14 is moved to its lowered position (FIG. 2) at which the tillage points 104 are located below the ground surface 26A and, thus, penetrate through the ground 26 as the implement 10 is moved across the field.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Foster by incorporating, applying and utilizing the above steps, technique and features as taught by RAHE, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide seed drill  with a measuring device, wherein the drill is set up by means of the measuring device to compensate for the wear of the coulters in order to keep the optimum sowing depth as constant as possible during the application of seed to achieve the best possible result (see entire RAHE document, particularly 1st paragraph on page 2 of 18); and  
by incorporating, applying and utilizing the above steps, technique and features as taught by Harmon, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance agricultural implement wear monitoring system, detecting a parameter indicative of wear (see entire Harmon document, particularly Para [0006-0007]).

As per claim 6, Foster further discloses through the invention (see entire document), each disc opener rotatable about a rotational axis, with a distance between each sensor and respective rotational axis being fixed (see entire document, particularly fig. 1-2 – teaching disk blades 50 tilling the soil).

As per claim 7, Foster does not explicitly disclose through the invention, or is missing disc opener of each row unit as a first disc opener, each row unit of the plurality of row units further comprising a second disc opener, the controller being configured to determine a status of the wear on the second disc opener of a respective row unit based on the determined status of the wear on the first disc opener of the respective row unit.
However, Harmon, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 1, in numerous paragraphs, particularly in Para [0023], tillage implement 10 that includes a plurality of forward disc blades 16 arranged in rows as first and last disc blades in each row.
RAHE, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in fig. 1-4, in numerous paragraphs on various pages, particularly in 8th paragraph on page 6 of 18, agricultural machine 2 with agricultural tractor 1 operated according to the following process steps: detecting wear levels of discs (work items 6) with help of the sensor arrangement 8; comparing the detected actual values with limits the degree of wear of the respective the discs (working element 6) concerning by means of the processing means 4.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Foster by incorporating, applying and utilizing the above steps, technique and features as taught by RAHE, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide seed drill  with a measuring device, wherein the drill is set up by means of the measuring device to compensate for the wear of the coulters in order to keep the optimum sowing depth as constant as possible during the application of seed to achieve the best possible result (see entire RAHE document, particularly 1st paragraph on page 2 of 18); and  
by incorporating, applying and utilizing the above steps, technique and features as taught by Harmon, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance agricultural implement wear monitoring system, detecting a parameter indicative of wear (see entire Harmon document, particularly Para [0006-0007]).
 
As per claim 8, Foster discloses through the invention (see entire document) a wear monitoring system for ground engaging tools of an agricultural implement (see entire document, particularly fig. 1-3, Para [0011-0012, 0023-0039, 0042-0045, 0054-056, 0062, 0065]), the wear monitoring system comprising: 
a ground engaging tool supported relative to a frame of the agricultural implement, the ground engaging tool configured to rotate with engagement of the ground during operation of the agricultural implement (see entire document, particularly fig. 1-2 – teaching  various ground-engaging tools 46, 50, 52, 54, carriage frame assembly 30 that includes aft extending carrier frame members 36, central and forward frames 40, 42, aft frame 44). 
Foster does not explicitly disclose through the invention, or is missing a non-contact sensor configured to detect a parameter indicative of wear on the ground engaging tool; and 
a controller communicatively coupled to the non-contact sensor, the controller configured to determine a status of the wear on the ground engaging tool based on sensor data received from the non-contact sensor.
However, RAHE, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 1-4, in numerous paragraphs on various pages, particularly in 8th paragraph on page 6 of 18, agricultural machine 2 with agricultural tractor 1 operated according to the following process steps: detecting wear levels of discs (work items 6) with help of the sensor arrangement 8; comparing the detected actual values with limits the degree of wear of the respective the discs (working element 6) concerning by means of the processing means 4; storing the result in one of the processing device 4 associated memory; calculating the at least expected end of life of the reviewed discs (work items 6); forwarding of information to display and / or operating device 3; outputting a signal upon reaching a limit and / or display of information and / or enabling the user input to initiate the change process of the checked discs (work items 6).
Harmon, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in fig. 1-8, in numerous paragraphs, particularly in abstract, a system for monitoring wear of shank attachment members of an agricultural implement that includes a shank extending between a proximal end and a distal end, the proximal end configured to be pivotally coupled to a portion of the agricultural implement, a shank attachment member coupled to the distal end of the shank, a non-contact sensor positioned remote to the shank attachment member, the non-contact sensor configured to detect a parameter indicative of wear of the shank attachment member, and a controller communicatively coupled to the non-contact sensor; the controller configured to determine a status of the wear of the shank attachment member based on sensor data received from the non-contact sensor while the shank attachment member is above ground; in Para [0024] – teaching shank assemblies 100 positioned to till a field at a depth 24 below the field or ground surface 26A, with the depth 24 of the tillage points 104 being adjustable by raising or lowering the shank assemblies 100 and/or the portions of the frame 14 relative to the field; the depth 24 adjusted, as desired, based on local farming practices and/or field conditions; in Para [0057] – teaching controller 152 configured to directly or indirectly control the operation of one or more components of the implement 10, such as by controlling the actuation of one or more of the frame actuators 14A to move the implement frame 14 between its raised and lowered positions; when it is desired to perform a tillage operation within the field, the controller 152 configured to control the frame actuators 14A such that the frame 14 is moved to its lowered position (FIG. 2) at which the tillage points 104 are located below the ground surface 26A and, thus, penetrate through the ground 26 as the implement 10 is moved across the field.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Foster by incorporating, applying and utilizing the above steps, technique and features as taught by RAHE, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide seed drill  with a measuring device, wherein the drill is set up by means of the measuring device to compensate for the wear of the coulters in order to keep the optimum sowing depth as constant as possible during the application of seed to achieve the best possible result (see entire RAHE document, particularly 1st paragraph on page 2 of 18); and  
by incorporating, applying and utilizing the above steps, technique and features as taught by Harmon, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance agricultural implement wear monitoring system, detecting a parameter indicative of wear (see entire Harmon document, particularly Para [0006-0007]).

As per claim 9, Foster does not explicitly disclose through the invention, or is missing non-contact sensor that comprises a vision based sensor.
	However, Harmon, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in fig. 3-4, Para [0040], wear sensor 200 that corresponds to a vision-based sensor, such as a LIDAR device, a camera (e.g., a stereo camera), and/or the like, that is configured to capture vision-based data associated with the amount of wear occurring on the point 104 (e.g., by detecting the current distance 204 defined between the sensor 200 and the outer surface 104A of the point 104).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Foster by incorporating, applying and utilizing the above steps, technique and features as taught by Harmon, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance agricultural implement wear monitoring system, detecting a parameter indicative of wear (see entire Harmon document, particularly Para [0006-0007]).

As per claim 10, Foster does not explicitly disclose through the invention, or is missing non-contact sensor configured to detect a distance between the non-contact sensor and an outer surface of the ground engaging tool, with changes in the detected distance being indicative of the wear on the ground engaging tool.
However, Harmon, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in fig. 3-4, Para [0040], wear sensor 200 that corresponds to a vision-based sensor, such as a LIDAR device, a camera (e.g., a stereo camera), and/or the like, that is configured to capture vision-based data associated with the amount of wear occurring on the point 104 (e.g., by detecting the current distance 204 defined between the sensor 200 and the outer surface 104A of the point 104).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Foster by incorporating, applying and utilizing the above steps, technique and features as taught by Harmon, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance agricultural implement wear monitoring system, detecting a parameter indicative of wear (see entire Harmon document, particularly Para [0006-0007]).

As per claim 11, Foster further discloses through the invention (see entire document), ground engaging tool (see entire document, particularly in  fig. 1-2 – teaching disk blades 50 tilling the soil). 
Foster does not explicitly disclose through the invention, or is missing outer surface that defines an outer diameter of the ground engaging tool, the changes in the detected distance being indicative of changes in the outer diameter of the ground engaging tool.  
However, RAHE, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 1-4, in numerous paragraphs on various pages, particularly in 4th paragraph on page 4 of 8, work item 6 in this variant as a jagged disc 6D; the disc 6D points in the area of the teeth 9 an outer diameter D, wherein the disc 6D for soil tillage, at least with the area of the tines 9 dips into the ground; the wear of the disc 6D that leads to a steady reduction in the diameter; in 8th paragraph on page 6 of 18 – teaching agricultural machine 2 with agricultural tractor 1 operated according to the following process steps: detecting wear levels of discs (work items 6) with help of the sensor arrangement 8; comparing the detected actual values with limits the degree of wear of the respective the discs (working element 6) concerning by means of the processing means 4; storing the result in one of the processing device 4 associated memory; calculating the at least expected end of life of the reviewed discs (work items 6); forwarding of information to display and / or operating device 3; outputting a signal upon reaching a limit and / or display of information and / or enabling the user input to initiate the change process of the checked discs (work items 6).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Foster by incorporating, applying and utilizing the above steps, technique and features as taught by RAHE, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide seed drill  with a measuring device, wherein the drill is set up by means of the measuring device to compensate for the wear of the coulters in order to keep the optimum sowing depth as constant as possible during the application of seed to achieve the best possible result (see entire RAHE document, particularly 1st paragraph on page 2 of 18).  

As per claim 12, Foster further discloses through the invention (see entire document), ground engaging tool rotatable about a rotational axis (see entire document, particularly fig. 1-2 – teaching disk blades 50 tilling the soil).
Foster does not explicitly disclose through the invention, or is missing ground engaging tool rotatable about a rotational axis, with a distance between the non-contact sensor and the rotational axis being fixed.
However, Harmon, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in fig. 3-4, Para [0040], wear sensor 200 that corresponds to a vision-based sensor, such as a LIDAR device, a camera (e.g., a stereo camera), and/or the like, that is configured to capture vision-based data associated with the amount of wear occurring on the point 104 (e.g., by detecting the current distance 204 defined between the sensor 200 and the outer surface 104A of the point 104).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Foster by incorporating, applying and utilizing the above steps, technique and features as taught by Harmon, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance agricultural implement wear monitoring system, detecting a parameter indicative of wear (see entire Harmon document, particularly Para [0006-0007]).

As per claim 13, Foster does not explicitly disclose through the invention, or is missing user interface in communication with the controller, the controller being configured to indicate the status of the wear on the ground engaging tool to an operator of the agricultural implement via the user interface.  
However, RAHE, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 1-4, in numerous paragraphs on various pages, particularly in 4th paragraph on page 4 of 8, work item 6 in this variant as a jagged disc 6D; the disc 6D points in the area of the teeth 9 an outer diameter D, wherein the disc 6D for soil tillage, at least with the area of the tines 9 dips into the ground; the wear of the disc 6D that leads to a steady reduction in the diameter; in 8th paragraph on page 6 of 18 – teaching agricultural machine 2 with agricultural tractor 1 operated according to the following process steps: detecting wear levels of discs (work items 6) with help of the sensor arrangement 8; comparing the detected actual values with limits the degree of wear of the respective the discs (working element 6) concerning by means of the processing means 4; storing the result in one of the processing device 4 associated memory; calculating the at least expected end of life of the reviewed discs (work items 6); forwarding of information to display and / or operating device 3; outputting a signal upon reaching a limit and / or display of information and / or enabling the user input to initiate the change process of the checked discs (work items 6).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Foster by incorporating, applying and utilizing the above steps, technique and features as taught by RAHE, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide seed drill  with a measuring device, wherein the drill is set up by means of the measuring device to compensate for the wear of the coulters in order to keep the optimum sowing depth as constant as possible during the application of seed to achieve the best possible result (see entire RAHE document, particularly 1st paragraph on page 2 of 18).  

As per claim 14, Foster further discloses through the invention (see entire document), adjusting an operation of the agricultural implement based at least in part on the determined status of the wear on the ground engaging tool (see entire document, particularly fig. 1-3, Para [0030] – teaching tillage implement 12 that includes any number of suitable actuators (e.g., hydraulic cylinders) for adjusting the relative positioning, penetration depth, and/or up/down force associated with the various ground-engaging tools 46, 50, 52, 54; the tillage implement 12 that includes one or more first actuators 56 coupled to the central frame 40 for raising or lowering the central frame 40 relative to the ground, thereby allowing the penetration depth and/or the down pressure of the shanks 46 to be adjusted; the tillage implement 12 that includes one or more second actuators 58 coupled to the disk forward frame 42 to adjust the penetration depth and/or the down pressure of the disk blades 50 (also referred to herein interchangeably as the front disk gangs); the tillage implement 12 that may include one or more third actuators 60 coupled to the aft frame 44 to allow the aft flame 44 to be moved relative to the central frame 40, thereby allowing the relevant operating parameters of the ground-engaging tools 52, 54 supported by the aft frame 44 (e.g., the down pressure and/or the penetration depth).

As per claim 15, Foster further discloses through the invention (see entire document), ground engaging tool that comprises a disc opener and further comprising a gauge wheel, the controller being configured to actuate the gauge wheel based at least in part on the determined status of the wear on the disc opener (e.g., hydraulic cylinders) for adjusting the relative positioning, penetration depth, and/or up/down force associated with the various ground-engaging tools 46, 50, 52, 54; the tillage implement 12 that includes one or more first actuators 56 coupled to the central frame 40 for raising or lowering the central frame 40 relative to the ground, thereby allowing the penetration depth and/or the down pressure of the shanks 46 to be adjusted; the tillage implement 12 that includes one or more second actuators 58 coupled to the disk forward frame 42 to adjust the penetration depth and/or the down pressure of the disk blades 50 (also referred to herein interchangeably as the front disk gangs); the tillage implement 12 that may include one or more third actuators 60 coupled to the aft frame 44 to allow the aft flame 44 to be moved relative to the central frame 40, thereby allowing the relevant operating parameters of the ground-engaging tools 52, 54 supported by the aft frame 44 (e.g., the down pressure and/or the penetration depth).

As per claim 16, Foster discloses through the invention (see entire document) a method for monitoring wear on a ground engaging tool of an agricultural implement (see entire document, particularly fig. 1-3, Para [0011-0012, 0023-0039, 0042-0045, 0054-056, 0062, 0065]), the agricultural implement including a frame and a ground engaging tool supported relative to the frame such that the ground engaging tool rotates with engagement of the ground during operation of the agricultural implement (see entire document, particularly fig. 1-2 – teaching  various ground-engaging tools 46, 50, 52, 54, carriage frame assembly 30 that includes aft extending carrier frame members 36, central and forward frames 40, 42, aft frame 44), the method comprising: 
receiving, with a computing device, an input indicative of the wear on the ground engaging tool from a sensor (see entire document, particularly Para [0018-0023, 0033-0036, 0042-0046, 0050, 0052]); 
comparing, with the computing device, the input with a predetermined wear threshold for the ground engaging tool (see entire document, particularly Para [0044-0046, 0053, 0060]); and 
determining, with the computing device, a status of the wear on the ground engaging tool (see entire document, particularly Para [0044-0046, 0053, 0060]).
Foster does not explicitly disclose through the invention, or is missing receiving, with a computing device, an input indicative of the wear on the ground engaging tool from a non-contact sensor supported relative to the frame;  determining, with the computing device, a status of the wear on the ground engaging tool based on the comparison of the input with the predetermined wear threshold.
However, RAHE, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 1-4, in numerous paragraphs on various pages, particularly in 8th paragraph on page 6 of 18, agricultural machine 2 with agricultural tractor 1 operated according to the following process steps: detecting wear levels of discs (work items 6) with help of the sensor arrangement 8; comparing the detected actual values with limits the degree of wear of the respective the discs (working element 6) concerning by means of the processing means 4; storing the result in one of the processing device 4 associated memory; calculating the at least expected end of life of the reviewed discs (work items 6); forwarding of information to display and / or operating device 3; outputting a signal upon reaching a limit and / or display of information and / or enabling the user input to initiate the change process of the checked discs (work items 6).
Harmon, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in fig. 1-8, in numerous paragraphs, particularly in abstract, a system for monitoring wear of shank attachment members of an agricultural implement that includes a shank extending between a proximal end and a distal end, the proximal end configured to be pivotally coupled to a portion of the agricultural implement, a shank attachment member coupled to the distal end of the shank, a non-contact sensor positioned remote to the shank attachment member, the non-contact sensor configured to detect a parameter indicative of wear of the shank attachment member, and a controller communicatively coupled to the non-contact sensor; the controller configured to determine a status of the wear of the shank attachment member based on sensor data received from the non-contact sensor while the shank attachment member is above ground; in Para [0024] – teaching shank assemblies 100 positioned to till a field at a depth 24 below the field or ground surface 26A, with the depth 24 of the tillage points 104 being adjustable by raising or lowering the shank assemblies 100 and/or the portions of the frame 14 relative to the field; the depth 24 adjusted, as desired, based on local farming practices and/or field conditions; in Para [0057] – teaching controller 152 configured to directly or indirectly control the operation of one or more components of the implement 10, such as by controlling the actuation of one or more of the frame actuators 14A to move the implement frame 14 between its raised and lowered positions; when it is desired to perform a tillage operation within the field, the controller 152 configured to control the frame actuators 14A such that the frame 14 is moved to its lowered position (FIG. 2) at which the tillage points 104 are located below the ground surface 26A and, thus, penetrate through the ground 26 as the implement 10 is moved across the field; in Para [0008] – teaching comparing, with the computing device, the input with a predetermined wear threshold for the shank attachment member; determining, with the computing device, a status of the wear of the shank attachment member based on the comparison of the input with the predetermined wear threshold.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Foster by incorporating, applying and utilizing the above steps, technique and features as taught by RAHE, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide seed drill  with a measuring device, wherein the drill is set up by means of the measuring device to compensate for the wear of the coulters in order to keep the optimum sowing depth as constant as possible during the application of seed to achieve the best possible result (see entire RAHE document, particularly 1st paragraph on page 2 of 18); and  
by incorporating, applying and utilizing the above steps, technique and features as taught by Harmon, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance agricultural implement wear monitoring system, detecting a parameter indicative of wear (see entire Harmon document, particularly Para [0006-0007]).

As per claim 17, Foster further discloses through the invention (see entire document) adjusting, with the computing device, an operation of the agricultural implement based on the determined status of the wear (see entire document, particularly fig. 1-3, Para [0030] – teaching tillage implement 12 that includes any number of suitable actuators (e.g., hydraulic cylinders) for adjusting the relative positioning, penetration depth, and/or up/down force associated with the various ground-engaging tools 46, 50, 52, 54; the tillage implement 12 that includes one or more first actuators 56 coupled to the central frame 40 for raising or lowering the central frame 40 relative to the ground, thereby allowing the penetration depth and/or the down pressure of the shanks 46 to be adjusted; the tillage implement 12 that includes one or more second actuators 58 coupled to the disk forward frame 42 to adjust the penetration depth and/or the down pressure of the disk blades 50 (also referred to herein interchangeably as the front disk gangs); the tillage implement 12 that may include one or more third actuators 60 coupled to the aft frame 44 to allow the aft flame 44 to be moved relative to the central frame 40, thereby allowing the relevant operating parameters of the ground-engaging tools 52, 54 supported by the aft frame 44 (e.g., the down pressure and/or the penetration depth).

As per claim 18, Foster further discloses through the invention (see entire document) changing a position of a gauge wheel to adjust a penetration depth of the ground engaging tool (see entire document, particularly fig. 1-3, Para [0030] – teaching tillage implement 12 that includes any number of suitable actuators (e.g., hydraulic cylinders) for adjusting the relative positioning, penetration depth, and/or up/down force associated with the various ground-engaging tools 46, 50, 52, 54; the tillage implement 12 that includes one or more first actuators 56 coupled to the central frame 40 for raising or lowering the central frame 40 relative to the ground, thereby allowing the penetration depth and/or the down pressure of the shanks 46 to be adjusted; the tillage implement 12 that includes one or more second actuators 58 coupled to the disk forward frame 42 to adjust the penetration depth and/or the down pressure of the disk blades 50 (also referred to herein interchangeably as the front disk gangs); the tillage implement 12 that may include one or more third actuators 60 coupled to the aft frame 44 to allow the aft flame 44 to be moved relative to the central frame 40, thereby allowing the relevant operating parameters of the ground-engaging tools 52, 54 supported by the aft frame 44 (e.g., the down pressure and/or the penetration depth).

As per claim 19, Foster does not explicitly disclose through the invention, or is missing indicating, with the computing device, the status of the wear on the ground engaging tool to an operator of the agricultural implement via a user interface.  
However, RAHE, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 1-4, in numerous paragraphs on various pages, particularly in 4th paragraph on page 4 of 8, work item 6 in this variant as a jagged disc 6D; the disc 6D points in the area of the teeth 9 an outer diameter D, wherein the disc 6D for soil tillage, at least with the area of the tines 9 dips into the ground; the wear of the disc 6D that leads to a steady reduction in the diameter; in 8th paragraph on page 6 of 18 – teaching agricultural machine 2 with agricultural tractor 1 operated according to the following process steps: detecting wear levels of discs (work items 6) with help of the sensor arrangement 8; comparing the detected actual values with limits the degree of wear of the respective the discs (working element 6) concerning by means of the processing means 4; storing the result in one of the processing device 4 associated memory; calculating the at least expected end of life of the reviewed discs (work items 6); forwarding of information to display and / or operating device 3; outputting a signal upon reaching a limit and / or display of information and / or enabling the user input to initiate the change process of the checked discs (work items 6).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Foster by incorporating, applying and utilizing the above steps, technique and features as taught by RAHE, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide seed drill  with a measuring device, wherein the drill is set up by means of the measuring device to compensate for the wear of the coulters in order to keep the optimum sowing depth as constant as possible during the application of seed to achieve the best possible result (see entire RAHE document, particularly 1st paragraph on page 2 of 18).  

As per claim 20, Foster further discloses through the invention (see entire document) input indicative of the wear on the ground engaging tool  received during a planting operation of the agricultural implement, and wherein the ground engaging tool is a disc opener (see entire document, particularly fig. 1-2, Para [0023, 0026, 0028-0030, 0032-0036, 0054] – teaching disk blades 50 tilling the soil, closing disks; working/operational application with any suitable agricultural machine, suitable agricultural vehicle (e.g., harvester), and/or any suitable type of agricultural implement, such as such as a seeder, planter, fertilizer. etc.).


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662